DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 10, 12, 13 are rejected under 35 U. S. C. 102(a)(1) as being anticipated by Sugawara et al. (US 20180113322 A1), hereafter referred to as ”Sugawara” .
Regarding claim 1, Sugawara disclose a biaxial tilting device, comprising:
a frame body [optical image stabilization (OIS) fixing part, Figure 4, element 20], including a back plate (base, Figure 4, element 23) opposed to a bottom surface of a member (OIS movable part, Figure 4, element 10) (paragraphs 30 and 33, all lines, therein) to be tilted across a space;
a suspension spring (coil spring, Figure 4, element 40), which is arranged in the space to connect the bottom surface and the back plate to each other, and is configured to support the member to be tilted m such a manner as to allow tilt of the member to be tilted with respect to the back plate (paragraph 33, lines 5 – 7); and
a tilting and driving mechanism (paragraph 10, lines 1 – 15) configured to drive the member to be to tilt the member to be tilted with respect to the back plate.
Regarding claim 2, Sugawara disclose the biaxial tilting device, wherein the suspension spring includes a spring maim body portion having one of a spiral spring shape and a coil spring shape (coil spring, Figure 4, element 40)
Regarding claim 3, Sugawara disclose the biaxial tilting device, wherein the spring main body portion has a plate surface that is substantially parallel to the back plate (paragraph 48, lines 1 – 5).

    PNG
    media_image1.png
    581
    954
    media_image1.png
    Greyscale


Regarding claim 4, Sugawara disclose the biaxial tilting device,
wherein the suspension spring (coil spring, Figure 6, element 40) has mounting portions that are formed at both ends of the spring main body portion to extend in the axial direction, respectively, and
wherein the mounting portions include:
a first mounting portion, which is formed at one of the ends of the spring main body portion, and is connected to the back plate (paragraph 48, lines 2 and 3), and
a second mounting portion, which is formed at another one of the ends, and is connected to the bottom surface of the member to be tilted (paragraph 48, lines 4 and 5).
Regarding claim 5, Sugawara disclose the biaxial thing device, wherein the spring main body portion (coil spring, Figure 6, element 40) is in non-contact (as shown in Figure 6) with the bottom surface (Figure 6, element 31) of the member to be tilted and the back plate (base, Figure 6, element 23) (paragraph 41, last 4 lines).
Regarding claims 6 – 10, which recite the same claim limitations, Sugawara disclose the biaxial ting device, wherein one of a magnet (Figure 10, elements 122a-d) and a drive coil, which serves as the tilting and driving mechanism (movable part, Figure 10, element 10), is arranged on each of side surfaces of the member to be tilted (paragraphs 49, 66, and 80, all lines, therein), and another one of the magnet and the drive coil (Figure 11, elements 211a-d) is arranged on each of inner surfaces of the frame body (fixing part, Figure 11, element 20) (paragraphs 81 – 83, all lines, therein).
Regarding claim 12, Sugawara disclose a camera device, comprising:
a camera unit (paragraphs 29, all lines, therein) corresponding to the member to be tilted; and
the biaxial tilting device (OIS fixing part, Figure 4, element 20) (OIS movable part, Figure 4, element 10) (paragraphs 30 and 33, all lines, therein) of claim 1.
Regarding claim 13, Sugawara disclose an electronic apparatus (paragraph 27, lines 1 and 2), comprising the camera device (paragraphs 29, all lines, therein) of claim 12. 


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 11, the prior art made of record neither shows nor suggests the biaxial lung device, wherein:
the suspension spring includes a main body portion, and
[[wherein]] the main body portion is formed by punching a metal plate body, and has a spiral spring shape with a tum that turns around about an axial direction perpendicular to the back plate in a plane.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF